DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 19, 27-32, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2014/0377660) in view of Kase (US 2015/0024207).
For claims 14 and 27:  Fukui discloses a method for preparing a positive electrode active material for a lithium secondary battery, comprising preparing a reaction solution in which metal-containing compound particles are produced by adding an ammonium cation-containing complex forming agent “ammonia aqueous solution” and a basic compound such as sodium hydroxide to a solution including a metal raw material such as metal sulfates (Fukui in [0096]  [0213]) for forming a lithium complex metal oxide (Abstract), coprecipitation reacting the reaction solution at a pH of 12, which is within the claimed range of more than 10.5 to 12, at a temperature range of 20°C to 60°C ([0096]), which overlaps with a temperature of 30°C to 70°C, and after a specified amount of time, the coprecipitation reaction is under inert atmosphere ([0104], [0117], [0120]).  Additionally, the method comprises preparing a precursor by further adding the ammonium cation-containing complex forming agent and the basic compound to the reaction solution until the reaction has a pH of 10.5 to 12. ([ [0122])  Furthermore, the method comprises mixing the precursor with a lithium-containing raw material and then heating to form a positive electrode active material. ([0163], [0171])  With respect to the pH and temperature ranges where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, it is asserted that a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As the pH in the coprecipitation reacting and the pH in the preparing the precursor being 12 and 10.5, respectively, it is asserted that the pH in the coprecipitation reacting and the pH in the preparing the precursor are different.  
Fukui does not explicitly disclose a temperature of preparing the precursor as 5º C to 20º C lower than the temperature at which the metal containing compound particles are produced.  However, absent of unexpected results it is asserted that the temperature of preparing a precursor is an optimizable parameter for a result-effective variable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  To this end, Kase in the same field of endeavor teaches that the temperature of a reaction solution is preferably maintained at 20 to 70° C, and where a temperature of less than 20° C has a low solubility of salt and thereby has a low salt concentration, while a temperature of more than 70° C allows for many crystal nuclei formed, thereby leading to the presence of many minute particles. (Kase in [0059])  The skilled artisan would find obvious to modify Fukui and optimize the temperature of preparing a precursor inclusive of a temperature 5º C to 20º C lower than the temperature at which the metal-containing compound particles are produced.  The motivation for such a modification is to sufficiently grow crystals and to achieve high-density particles. (Id.)  It is asserted that at temperatures of 25° C to 60° C (taken from Fukui’s temperature of 20° C to 60° C in preparing a reaction solution) then maintained at 20° C as taught by Kase teaches or at least suggests a temperature lower by 5° C to 20° C.
For claim 19:  In Fukui, the heating is carried out at a preferred temperature of 740-770ºC, which teaches or at least suggests heating at a temperature of 700ºC to 1000º C. (Fukui in [0177])  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
 	For claims 28-31:  Claims 28-31 are withdrawn without traverse and recite features to the positive electrode active material, which do not further limit the claimed method for preparing a positive electrode active material.  For this reason, and as claims 28-31 are presently withdrawn, limitations of claims 28-31 have not been given patentable weight.
	For claim 32:  Fukui does not explicitly teach the molar ratio of the ammonium cation-containing complex forming agent and the basic compound.  However, absent of unexpected results it is asserted that the concentration of the basic compound is an optimizable parameter for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  The concentration of the basic compound directly affects the pH (Fukui in [0096]) and it would not require undue experimentation for the molar ratio of the ammonium cation-containing complex forming agent and the basic compound to fall within the range of 1:10 to 1:2.
	For claim 35:  Fukui further teaches adjusting the pH to a specified range. (Fukui in [0096])  As to the pH of the reaction solution being changed at a rate of pH of 1 to 2.5 per hour, it is asserted that optimization of the rate of change of pH of the reaction solution within the prior art conditions through routine experimentation is within the purview of the skilled artisan.  Determining where the optimum rate of change is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the rate of change of pH is critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997)  ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
	For claims 36-40:  These claims recite features to the positive electrode active material, which do not further limit the claimed method for preparing a positive electrode active material of claim 14 and/or claim 36 from which claims 36-40 directly or indirectly depend.  For this reason, limitations of claims 36-40 have not been given patentable weight.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2014/0377660) in view of Kase (US 2015/0024207) as applied for claim 14 above, and further in view of Yanagisawa et al. (US 2014/0065298)
	The teachings of Fukui and Kase are discussed above.
	Fukui does not explicitly teach after the heating, forming a surface treating layer including a compound of Formula 2 on a surface of the positive electrode active material.  However, Yanagisawa in the same field of endeavor teaches forming a surface treating layer on a surface of the positive electrode active material by surface treating the prepared positive electrode active material using a composition including a lithium oxide of Formula 2 or mixing the prepared positive electrode active material with a Me raw material and then heating the result. (Yanagisawa in [0007-0008], [0033])  The skilled artisan would find obvious to further modify Fukui by forming a surface treating layer including a compound of Formula 2 on a surface of the positive electrode active material after the heating.  The motivation for the modification is to prevent the active material from reacting with the electrolyte material. ([0024])

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 2014/0377660) in view of Kase (US 2015/0024207) as applied for claim 14 above, and further in view of Dai et al. (US 9,716,265)	The teachings of Fukui and Kase are discussed above.
 	Fukui does not explicitly teach the coprecipitation carried out in an inert atmosphere of nitrogen and/or argon.  However, Dai in the same field of endeavor teaches a coprecipitation step in an inert atmosphere containing nitrogen and/or argon. (Dai in col. 10 lines 27-30). The skilled artisan would find obvious to modify Fukui so that the coprecipitation is in an inert atmosphere of nitrogen or argon.  The motivation for such a modification is to carry out the reaction under a controlled atmosphere. (Id.)

Response to Arguments
Applicant’s arguments filed on August 2, 2022 have been fully considered and are persuasive.  Under an Obviousness rejection heading, applicant summarizes the position taken in the Office action for Fukui disclosing for the nucleation step a temperature range of 20° C to 60° C, the particle growth step as 25° C, and when the upper endpoint temperature range of 60° C for the nucleation process is considered, that there is a possibility that “the temperature in the growing step is lowered by 5° C to 20° C than the temperature of the nucleation step” as claimed.  Applicant traverses the rejection as being based on a conclusory statement without any basis in the teaching in the prior art.  Furthermore, under the heading Claimed particle growing step wherein reaction solution has a pH of 10.5 or less at a temperature lower by 5º C to 20º C than the temperature at which the metal-containing compound particles are produced, applicant submits that it is difficult to conclude that Fukui teaches the reaction solution as having a pH of 10.5 or less at a temperature lower by 5 to 20 C.  Applicant references paragraphs 6-8 of the Declaration and submits that in Fukui “a reference liquid temperature of 25” means that both the nucleation process and the particle growth process in Fukui both proceed at a reaction temperature of 25º C. (argument as best understood by the examiner)  In consideration thereof, the argument that a temperature lowered by 5° C to 20° C than the temperature at which the metal-containing compound particles are produced is persuasive.  It appears to the examiner that Fukui disclosing a “reference liquid temperature of 25º C” is meaningful towards the temperature at which the pH measurement is taken or adjusted and not the temperature of the vessel.  On reconsideration, the examiner concedes that a reference temperature for pH measurement is generally 25° C since compared pH values need to be taken at the same temperature or otherwise converted via compensation tables to be meaningful.  The instances where Fukui disclosed a temperature of 25° C is now understood to be in reference to the pH measurement and not the reaction itself.
The declaration under 37 CFR 1.132 filed August 2, 2022 is sufficient to overcome the rejection of claims 14, 19-20, 27-32, and 34-40 based upon Fukui.  Specifically, in consideration of applicant’s arguments and arguments in the declaration, the examiner concedes that Fukui does not teach or suggest the claimed temperature of preparing a precursor.  However, a new ground of rejection citing Kase for a teaching, suggestion and motivation for a temperature of preparing a precursor of 5º C to 20º C lower than the temperature at which the metal-containing compound particles are produced is set forth in the present Office action.
To the extent that it may be applicable, the argument that Fukui teaches away from the claimed pH values has been considered but is not persuasive.  Applicant submits that the prior Office action did not provide any rationale but just said that this argument (as presented earlier) is not persuasive.  The rationale in the prior response (see pg. 7 of the prior Office action) is in Fukui, the pH in the coprecipitation reacting is 12, and the pH in the preparing the precursor is 10.5, each of which is within the claimed range of more than 10.5 to 12 and 10.5 or less, respectively, so that Fukui teaches or at least suggests the claimed ranges.  Furthermore, it is self-evident that a pH of 12 is different than a pH of 10.  The argument that Fukui teaches away from the claimed pH values is also not persuasive as the present range for the preparing the precursor step is a pH of 10.5 or less, which overlaps with Fukui’s pH of 10.5.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722   

/ANCA EOFF/Primary Examiner, Art Unit 1722